Name: 2003/327/EC: Commission Decision of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 as regards the low capacity incineration or co-incineration plants which do not incinerate or co-incinerate specified risk material or carcases containing them (Text with EEA relevance) (notified under document number C(2003) 1501)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  environmental policy;  health;  animal product
 Date Published: 2003-05-13

 Avis juridique important|32003D03272003/327/EC: Commission Decision of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 as regards the low capacity incineration or co-incineration plants which do not incinerate or co-incinerate specified risk material or carcases containing them (Text with EEA relevance) (notified under document number C(2003) 1501) Official Journal L 117 , 13/05/2003 P. 0044 - 0045Commission Decisionof 12 May 2003on transitional measures under Regulation (EC) No 1774/2002 as regards the low capacity incineration or co-incineration plants which do not incinerate or co-incinerate specified risk material or carcases containing them(notified under document number C(2003) 1501)(Only the English, Finnish and Swedish texts are authentic)(Text with EEA relevance)(2003/327/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(1), and in particular Article 32(1) thereof,Whereas:(1) Regulation (EC) No 1774/2002 provides for a complete revision of Community rules concerning animal by-products not intended for human consumption, including the introduction of a number of strict requirements. In addition, it provides that appropriate transitional measures may be adopted.(2) In view of the strict nature of those requirements, it is necessary to provide for transitional measures for Finland and the United Kingdom in order to allow industry sufficient time to adjust. In addition, alternative collection, transport, storage, handling, processing and uses for animal by-products need to be further developed as well as disposal methods for those by-products.(3) Accordingly, as a temporary measure a derogation should be granted to Finland and the United Kingdom to enable them to authorise operators to continue to apply national rules for the low capacity incineration or co-incineration plants which do not incinerate or co-incinerate specified risk material or carcases containing them.(4) In order to prevent a risk to animal and public health, appropriate control systems should be maintained in Finland and the United Kingdom for the period of the transitional measures.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Derogation regarding the low capacity incineration or co-incineration plants1. Pursuant to Article 32(1) of Regulation (EC) No 1774/2002 and by way of derogation from Article 12(3) of that Regulation, individual approvals may continue to be granted until 31 December 2004 at the latest to operators in conformity with national rules for low capacity incineration or co-incineration plants to which Directive 2000/76/EC of the European Parliament and of the Council(2) does not apply and which do not incinerate or co-incinerate specified risk materials or carcases containing them, to apply such national rules by Finland in the case of low capacity incineration or co-incineration plants and by the United Kingdom in the case of low-capacity incineration plants provided that:(a) animal by-products are handled and stored safely and incinerated or co-incinerated without undue delay in such a way that they are reduced to dry ash;(b) the dry ash is disposed of properly and records are kept of the quantity and description of the animal by-products incinerated and the date of such incineration; and(c) the national rules are only applied in premises and facilities that applied those rules on 1 November 2002.2. The dry ash shall not be removed from the combustion chamber unless combustion is complete. Transport and intermediate storage of the dry ash shall take place in a closed container to prevent dispersal in the environment and be disposed of safely.3. In the case of a breakdown or abnormal operating conditions the operator must reduce or close down operations as soon as practicable until normal operations can be resumed.Article 2Control measuresThe competent authority shall take the necessary measures to control compliance by authorised operators of premises and facilities with the conditions set out in Article 1.Article 3Withdrawal of approvals and disposal of material not complying with this Decision1. Individual approvals by the competent authority for low-capacity incineration or co-incineration plants to which Directive 2000/76/EC does not apply and which do not incinerate or co-incinerate specified risk materials or carcases containing them shall be immediately and permanently withdrawn in respect of any operator, premises or facilities if the conditions set out in this Decision are no longer fulfilled.2. The competent authority shall withdraw any approval granted under Article 1 by 31 December 2004 at the latest.The competent authority shall not grant a final approval under Regulation (EC) No 1774/2002 unless on the basis of its inspections it is satisfied that the premises and facilities referred to in Article 1 meet all the requirements of that Regulation.3. Any material that does not comply with the requirements of this Decision shall be disposed of in accordance with the instructions of the competent authority.Article 4Compliance with this Decision by the concerned Member StatesFinland and the United Kingdom shall immediately take the necessary measures to comply with this Decision and shall publish those measures. They shall immediately inform the Commission thereof.Article 5Applicability1. This Decision shall apply from 1 May 2003 to 31 December 2004.2. It shall apply to the Republic of Finland in the case of low-capacity incineration and co-incineration plants.It shall apply to the United Kingdom of Great Britain and Northern Ireland in the case of low-capacity incineration plants.Article 6AddresseesThis Decision is addressed to the Republic of Finland and to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 12 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 273, 10.10.2002, p. 1.(2) OJ L 332, 28.12.2000, p. 91.